

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
Summary of Compensatory Arrangements
for the Named Executive Officers
of Brown Shoe Company, Inc.
 
Fiscal 2009 Compensation.  For the named executive officers (“NEOs”) in our 2008
Proxy Statement, the Compensation Committee (“Committee”) determined that there
would be no merit increases for 2009; thus, base salaries will not increase and,
consistent with a plan previously adopted by the Company, a 1.5% salary expense
savings will result from closing our headquarters office for four additional
days during 2009.  The Committee approved annual incentive award targets for
fiscal 2009 and restricted stock awards for our NEOs, as shown in the table
below and described in the text that follows:
 
 



 
Annual Incentive
 
 
Name and Title of Executive Officer
Target Level Percent of Salary (%)
Target Cash
 Award ($)
Restricted Stock Award (#)
Ronald A. Fromm
Chairman of the Board and Chief Executive Officer
90%
$765,000
82,675
Mark E. Hood
       Senior Vice President and Chief Financial Officer
55%
206,250
25,000
Diane M. Sullivan
President and Chief Operating Officer
80%
588,000
51,000
Joseph W. Wood
President, Retail Alliance and President, Famous Footwear
70%
372,400
25,000
Richard M. Ausick
       President, Authority Brand Alliance
60%
289,800
25,000





Annual Incentive Awards Granted for Fiscal 2009.  The Committee approved an
annual incentive award plan pursuant to the terms of our 2002 Incentive Stock
and Compensation Plan, as Amended and Restated.  The target cash award levels
for the NEOs as a percent of base salary will be the same as for fiscal 2008.
The Committee approved two performance metrics for the plan applicable to our
NEOs.  One metric is “Adjusted EPS” (consolidated diluted earning per share, as
adjusted for non-recurring losses and recoveries) and the second metric is
“Adjusted EBITDA as a percent of Average Net Assets.”  For purposes of the
second metric, EBITDA  (Earnings Before Interest, Taxes and Depreciation for the
fiscal year) will be adjusted for non-recurring losses and recoveries. “Average
Net Assets” will be the calculated as the average of month-end Net Assets during
the fiscal year; and “Net Assets” will be the sum of property and equipment
(net), capitalized software (net) and working capital.  If we meet our planned
performance goals, a NEO will earn fifty percent of the target cash award, with
the possibility of up to two times the target cash award if the Company’s
performance is exceptionally strong.  The threshold payout is 30% of the target
cash award, provided a base level of Adjusted EPS is achieved.  In addition, the
Committee has discretion to reduce the award amount based on an individual’s
performance and quality of earnings.  The NEO must remain an employee through
the payment date; and the award provides for forfeiture if, prior to payment,
the Committee determines that the NEO has violated our Code of Conduct or
engaged in gross misconduct.


Restricted Stock.  The Committee approved grants of restricted stock to the NEOs
with service-based cliff vesting at the end of the fourth year.  The form of
restricted stock award agreement is attached as Exhibit 10.7 and incorporated
herein by reference.
 
Benefit Plans and Other Arrangements.  The NEOs are eligible to participate in
Company programs available to all employees, including health, disability and
life insurance programs, relocation assistance, and qualified 401(k) and pension
plans.
 
The NEOs also participate in a Supplemental Executive Retirement Plan (SERP),
which effectively replaces a benefit that higher-earning employees lose under
the tax-qualified pension plan and in certain aspects enhances the benefits in
favor of the participating employee.  Each of the NEOs is a party to a severance
agreement that contains a non-compete provision and provides benefits upon
certain events of termination, including those following a change of control.
 
The NEOs are also eligible to participate in a non-qualified Deferred
Compensation Plan that allows the participant to defer up to 50% of base salary
and up to 100% of other compensation, with deferral only of cash compensation
authorized, and with deferral until termination or other date specified date by
the participant.
 
In addition, the NEOs may receive perquisites, including personal use of the
corporate aircraft, financial and tax planning services, executive disability,
executive physicals and club memberships.

 
 

--------------------------------------------------------------------------------

 
